Title: Tuesday 11th.
From: Adams, John
To: 


       Went to Boston. The Chief Justice not there. A Piece of political Finess, to make the People believe he was under a Necessity of going a Journey this Week, but would be here by the next, was put about while Care was taken, to secure an Agreement to an Adjournment for 3 or 4 Weeks. So that Hutchinson is to trim, and shift, and luff up and bear away. And elude the Blame of the Ministry and the People.
       Cushing Spoke out boldly and said he was ready to go on. He had no Difficulty about going on. Lynde said We are here. Oliver said here am I, in Duress, and if I must go on, I must. Thus Popular Compulsion, fear of Violence, of the Sons of Liberty, &c, was suggested to be the only Motive with him to go on.
      